Sfoffokd, J.
In refusing the application for a re-hearing in this case, we remark that the appellant’s counsel has drawn an erroneous inference from some expressions in the opinion of the majority of the court. We did not decide, that, if the plaintiff should avail herself of the right of selling the property for the pu-pose of establishing her usufruct upon the proceeds, she would be required to give security, or have the money put out at interest, on good security, with the consent of the residuary legatees.
A reference to the decretal part of the judgment, will show that nothing of that kind was deemed necessary by the court.
The application for a re-hearing is refused.